     8:20-cv-00289-RFR-MDN Doc # 113 Filed: 06/15/21 Page 1 of 2 - Page ID # 788



                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEBRASKA

    RETZLAFF GRAIN COMPANY, INC.,

                               Plaintiff,                                                 8:20CV289

            vs.                                                                SECOND AMENDED
                                                                            CASE PROGRESSION ORDER
    JORDAN EGGLI, CHAD NEEDHAM,
    CRYSTAL KONECKY, ROBB KIGER,
    and NORAG LLC,
                               Defendants.

      This matter is before the Court on the Joint Motion to Amend Scheduling Order (Filing No.
93). After a review of the motion and for good cause shown,

       IT IS ORDERED that the Joint Motion to Amend Scheduling Order (Filing No. 93) is
granted and the amended case progression order is amended as follows:

              1)     The deadlines for identifying expert witnesses expected to testify at the trial, (both
                     retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P.
                     26(a)(2)(C)), are:

                            For the plaintiff:                   November 1, 2021
                            For the defendants:                  December 15, 2021
                            Plaintiff’s rebuttal:                February 24, 2022

              2)     The deadlines for completing expert disclosures1 for all experts expected to testify at trial,
                     (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                     Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff:                   December 1, 2021
                            For the defendants:                  January 24, 2022
                            Plaintiff’s rebuttal:                March 15, 2022

              3)     The deadline for completing written discovery under Rules 33, 34, 36, and 45 of
                     the Federal Rules of Civil Procedure for the remainder of the case is January 4,
                     2022. Motions to compel written discovery under Rules 33, 34, 36, and 45 must be
                     filed by January 28, 2022.

                     Note: A motion to compel, to quash, or for a disputed protective order shall not be
                     filed without first contacting the chambers of the undersigned magistrate judge on
                     or before the motion to compel deadline to set a conference to discuss the parties’
                     dispute, and after being granted leave to do so by the Court.




1
  While treating medical and mental health care providers are generally not considered “specially retained experts,” not
all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated within
their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s treatment
records and reports must be separately and timely disclosed.
8:20-cv-00289-RFR-MDN Doc # 113 Filed: 06/15/21 Page 2 of 2 - Page ID # 789




     4)    The deadline for filing motions to exclude testimony on Daubert and related
           grounds is March 30, 2022.

     5)    The deposition deadline, including but not limited to depositions for oral testimony
           only under Rule 45, is April 1, 2022.

                The maximum number of depositions that may be taken by the plaintiffs as a
                group and the defendants as a group is ten (10).

     6)    The planning conference scheduled for October 1, 2021, is cancelled. The trial
           and pretrial conference will not be set at this time. A planning conference to
           discuss case progression, dispositive motions, the parties’ interest in settlement,
           and the trial and pretrial conference settings will be held with the undersigned
           magistrate judge on April 1, 2022, at 11:00 a.m. by telephone. Counsel shall use
           the conferencing instructions assigned to this case to participate in the conference.

     7)    The deadline for filing motions to dismiss and motions for summary judgment is
           June 20, 2022.

     8)    The parties shall comply with all other stipulations and agreements recited in their
           Rule 26(f) planning report that are not inconsistent with this order.

     9)    All requests for changes of deadlines or settings established herein shall be
           directed to the undersigned magistrate judge. Such requests will not be considered
           absent a showing of due diligence in the timely progression of this case and the
           recent development of circumstances, unanticipated prior to the filing of the
           motion, which require that additional time be allowed.

  Dated this 15th day of June, 2021.

                                                  BY THE COURT:

                                                  s/Michael D. Nelson
                                                  United States Magistrate Judge
